Date: April 12, 2012 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: ALDERON IRON ORE CORP. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 02/05/2012 Record Date for Voting (if applicable) : 02/05/2012 Beneficial Ownership Determination Date : 02/05/2012 Meeting Date : 06/06/2012 Meeting Location (if available) : TBA Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 01434T100 CA01434T1003 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for ALDERON IRON ORE CORP.
